Case: 1:18-cv-04542 Document #: 50-2 Filed: 01/10/20 Page 1 of 3 PagelD #:139

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ROWENA DZIUBLA,
Plaintiff,
Case No. 1:18-cv-4542

v

J.C. ANDERSON, INC. and
PETER ERLING JACOBSEN,

Defendants.
DECLARATION OF ABIGAIL RADOHA

Pursuant to 28 U.S.C. § 1746, I, Abigail Radoha, hereby declare as follows:

1. I] have personal knowledge of the matters set forth herein and T am competent to
testify as to those matters.

2. On September 18, 2017, I attended “The Kev” golf outing, which is a golf
fundraiser sponsored by J.C. Anderson, Inc. (“JCA”) in memory of my father, Kevin Radoha. “The
Kev” was held at River Forest Country Club located in Elmhurst, Hlinois.

3. In 2017, Peter Jacobsen was the celebrity guest at “The Kev.” Mr. Jacobsen is a
professional golfer and commentator. Other celebrities including professional athletes have
attended this event in the past. Mr. Jacobsen was unlike many of the other celebrities who have
attended “The Kev” because he seemed genuinely interested in me and my family.

4, My family and ] met Mr. Jacobsen for the first time at the Country Club on the
morning of the event. | was extremely impressed by Mr. Jacobsen from the moment I met him.
Mr. Jacobsen was warm, charismatic and engaging. | remember meeting him and thinking to

myself that it was going to be a good day. Mr. Jacobsen expressed his condolences to me about

EXHIBIT

Z

 
Case: 1:18-cv-04542 Document #: 50-2 Filed: 01/10/20 Page 2 of 3 PagelD #:140

my dad’s death and asked me about my Jife. | also liked that Mr. Jacobsen talked to me about his
own daughter, who is a singer, and he played me one of her songs on his phone.

5. 1 served as the photographer for the day, and J accompanied Mr. Jacobsen to the
different holes and took pictures of Mr. Jacobsen with the guests. | was with Mr. Jacobsen on the
second hole while he interacted with a group of people, including then-JCA employee Rowena
Dziubla. I was 5 to 15 feet away from Mr. Jacobsen and Ms. Dziubla when Mr. Jacobsen provided
golf instruction to Ms. Dziubla.

6. Based on my observations, Mr. Jacobsen did not harmfully or offensively touch
Ms. Dziubla, nor did Mr. Jacobsen inappropriately or sexually touch Ms. Dziubla in any way. Mr.
Jacobsen instructed Ms. Dziubla in the same manner that he interacted with the other women at
the golf outing that day.

7. While we were at the second hole with the group, Mr. Jacobsen told a joke that
referenced the word “woods.” 1 do not recall the full joke, but I did not consider it to be
inappropriate or sexual in nature at the time. ] understood the joke to be a golf joke, and ] do not
recall Mr. Jacobsen directing the joke to anyone in particular.

8. After the group finished putting, | took a picture of the group including Ms.
Dziubla. A true and correct copy of this picture is attached as Exhibit A. Based on my
observations, Ms. Dziubla never looked upset while she was with Mr. Jacobsen. The members of
the group all seemed like they were enjoying Mr. Jacobsen’s company.

9. T spent time observing and talking with Mr. Jacobsen during the golf outing. Based
on my observations, Mr. Jacobsen acted professionally throughout the course of the day and he

was friendly and polite to all the guests.

JCA 001944
Case: 1:18-cv-04542 Document #: 50-2 Filed: 01/10/20 Page 3 of 3 PagelD #:141

10. I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 25__ day of June, 2019.

Mrinal Radolra

JCA 001945
